IN THE
                         TENTH COURT OF APPEALS

                               No. 10-18-00092-CV

                   IN THE INTEREST OF I.D.C., A CHILD



                          From the 66th District Court
                              Hill County, Texas
                           Trial Court No. CV315-17


                                     ORDER


      On June 11, 2018, we received from Appellant, I.D.C.’s father, an “Out-of-Time

Motion for New Trial” and several documents that he represents are a courtesy copy of

his motion for rehearing that he filed in No. WR-78,605-03 in the Court of Criminal

Appeals. On June 18, 2018, we then received two more documents from Appellant: a

“Request for Production of Documents” and an affidavit that he would like considered

with his “Out-of-Time Motion for New Trial.” Finally, on June 29, 2018, we received a

document entitled “Supplement to Appellants Out-of-Time Motion for New Trial.” We

have reviewed all of these documents and issue the following orders:
        Appellant’s “Out-of-Time Motion for New Trial” and “Supplement to Appellants

Out-of-Time Motion for New Trial” are not in compliance with Rule of Appellate

Procedure 9.8. See TEX. R. APP. P. 9.8. To expedite this matter, we order that the “Out-of-

Time Motion for New Trial” and “Supplement to Appellants Out-of-Time Motion for

New Trial” be sealed. However, all future filings will be expected to be in compliance

with Rule 9.8. Appellant’s request for an out-of-time motion for new trial is also denied.

        As for the several documents that Appellant represents are a courtesy copy of his

motion for rehearing that he filed in Cause No. WR-78,605-03 in the Court of Criminal

Appeals, Appellant acknowledges that they have not been served on all parties to this

appeal. Appellant states, “They are not priviledged [sic] and do not have jurisdiction to

review it.” A filing party is, however, required to serve a copy of all documents presented

to the Court on all parties to the appeal. Id. at 9.5(a).

        Additionally, Appellant requests that we review the motion for rehearing and

“submit a brief” pursuant to Rule of Appellate Procedure 47.1. Rule 47.1, entitled

“Written Opinions” provides: “The court of appeals must hand down a written opinion

that is as brief as practicable but that addresses every issue raised and necessary to final

disposition of the appeal.” Id. at 47.1. We, however, have no jurisdiction over the

application for writ of habeas corpus in Court of Criminal Appeals Cause No. WR-78,605-

03. Furthermore, in deciding this appeal, we can consider only documents that are part




In re I.D.C.                                                                          Page 2
of the record in this appeal. See Green v. Kaposta, 152 S.W.3d 839, 841 (Tex. App.—Dallas

2005, no pet.).

        Likewise, Appellant’s “Request for Production of Documents” is also denied.

Cause No. 50144 is not before us in this appeal. This appeal involves the 66th District

Court of Hill County’s February 27, 2018 order of termination in Trial Court Cause No.

CV315-17.

        Finally, Appellant’s brief was due on June 26, 2018, but no brief has been filed for

Appellant. Pursuant to Rules of Appellate Procedure 38.8(a)(1) and 42.3, Appellant is

notified that the Court may dismiss this appeal for want of prosecution unless, within 14

days of the date of this Order, Appellant or any party desiring to continue the appeal files

with this Court a response showing grounds for continuing the appeal.




                                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed July 25, 2018




In re I.D.C.                                                                          Page 3